Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, 10-13, 17, 20-21, and 23, of US Patent No 11,197,722 B2 in view of Shekhar (Pub No. US 2014/0303491 A1) in further view of Bichlmeier (NPL Doc, “Contextual Anatomic Mimesis”).
  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Here is the general claim correspondence between the inventions:
Instant Invention
Claim(s) 1
2
3
4
5
6
7
8
9
11,197,722
Claim(s) 1 or 23
10
Bichlmeier
11
17
26
Bichlmeier
6
 20


Instant Invention
Claim(s) 10
11
12
13
14
15
16
17
18
11,197,722
Claim(s) 21
6
1 or 23
10
10
26
1
20 
 21


Instant Invention
Claim(s) 19
20
21
22
23
24



11,197,722
Claim(s) 6
1 or 23
12 or 13
Bichlmeier
Bichlmeier
12 or 13

 
 


As per claim 1 in the instant invention, the steps as laid out by this claim are similar those of claim 1 in US Patent 11,197,722.  For example, each claim has similar elements such as preparing a multi-dimensional virtual model associated with a patient, receiving position data, using video data of internal features, and rendering the virtual model related to a patient.  While the claims are not word-for-word identical repeats, the claims do appear to be obvious variations of one another in terms of the functionality being performed.  One difference between the inventions is that the instant application claim 1 includes one or more processors and a memory as well as at least one camera for receiving live images of internal anatomical features of the patient.  Shekhar teaches of these claimed features in [0018], [0062], and [0139].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the camera, processing, and memory as taught by Bichlmeier with independent claims 1 or 23 from US Patent 11,197,722.  These are common hardware components that would be used to enable a system that performs tracking where a user wears an HMD and displays augmented reality data.  
Bichlmeier in figure 3 and in section 3.1, 2nd paragraph teaches of using a sensor to track a user’s position.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this position sensor as taught by Bichlmeier with the claims from US Patent 11,197,722 in order to utilize this spatial information to improve the placement and alignment of virtual images on the patient as seen by the user wearing the head-mounted display.  The position information may be used to help determine the distance that the user (wearing the HMD) is from the patient in order to better scale or resize the overlaid virtual features on the HMD display so that the virtual image scale better matches the distance.


As per claims 3 and 22-23 in the instant invention, these claimed features are not disclose by the claims from US Patent 11,197,722.  Bichlmeier teaches of these claimed features in section 3.1, 2nd and 4th paragraphs and in figure 3, for example where a live video feed from the HMD is used with the rendered augmented reality display.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this feature as taught by Bichlmeier with the claims from US Patent 11,197,722 in order to provide the surgeon with a view of the internal features of the patient from their own real-world perspective which aids in surgical navigation and spatial understanding (Bichlmeier in section 6, 1st paragraph).

As per claim 7 in the instant invention, these claimed features are not taught by the claims in US Patent 11,197,722.  Bichlmeier teaches of these claimed features in figure 3 and in section 3.1, 3rd paragraph where a series of sensors are mounted on the ceiling around a room.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the sensors as taught by Bichlmeier with independent claims 1 or 23 from US Patent 11,197,722 in order to allow the space around the user to have its instruments and other features in the surrounding area to be tracked accurately and reliably.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 7-14, and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shekhar (Pub No. US 2014/0303491 A1) in view of Bichlmeier (NPL Doc, “Contextual Anatomic Mimesis”).

As per claim 1, Shekhar teaches the claimed:
1. An augmented reality surgical navigation system (in [0018] “[0018] Utilizing emerging camera technology, a system according to the present disclosure provides a real-time stereoscopic augmented reality (AR) system for laparoscopic surgery by merging live laparoscopic ultrasound image data with stereoscopic video”) comprising:
one or more processors and one or more computer-readable tangible storage devices (Towards the end of [0062] “… implemented on a 64-bit Windows 7 PC with an 8-core 3.2 GHz Intel CPU, 12 GB memory, and an NVidia Quadro 4000 graphics card.”); 
at least one sensor for detecting information about a user -- (in [0024] e.g. it recites the surgeon's eyes can be tracked.  This is relative to the patient because the augmented reality relates to the surgery being performed on the patient);	
at least one camera for receiving live images of internal anatomical features of the	patient (Please see in [0048] where they refer to receiving the “3D laparoscopic camera image”.  Also please see [0014] “… An advantage of using live intra-operative images in combination with live endoscopic video”.  Also please see [0104] “Two trocars were placed--midline mid abdomen (12 mm, for instruments and LUS transducer) and right anterior axillary line in the lower abdomen (5 mm for 3D laparoscopic camera)”); and 
program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors ([0139] “… The functions, processes and algorithms described herein may be performed in hardware or software executed by hardware, including computer processors and/or programmable processing circuits configured to execute program code and/or computer instructions to execute the functions, processes and algorithms described herein” and towards the end of [0062] “… implemented on a 64-bit Windows 7 PC with an 8-core 3.2 GHz Intel CPU, 12 GB memory, and an NVidia Quadro 4000 graphics card), said program instructions comprising: 
first program instructions for preparing a multi dimension virtual model of the internal anatomical features of the patient (Please see in figure 7 where they refer to using a “surface model”.  This surface model is prepared from intra-operative tomographic images to represent internal anatomical features of the patient, e.g. please see [0044]); 
second program instructions for receiving tracking information indicative of a user’s current view of the patient including -- the user’s angle of view of the patient (in [0024] where they refer to tracking the surgeon’s eyes during surgery with a patient.  in [0024] where they refer to tracking the surgeon’s eyes during surgery with a patient.  Tracking the surgeon’s eyes includes tracking the user’s (surgeon’s) angle of view of the patient). 

Shekhar alone does not explicitly teach the remaining claim limitations.
However, Shekhar in combination with Bichlmeier teaches the claimed:
at least one sensor for detecting information about a user’s position relative to a patient (Bichlmeier teaches of using an inside-out tracking system to track the head pose (which includes position and orientation) of the user, e.g. please see in section 3.1, 2nd paragraph “An additional infrared camera, mounted on the HMD, tracks a reference frame, a static set of retro reflective markers, for head pose estimation.”
Bichlmeier in section 3.2, 3rd paragraph and in figure 3 also teaches of using an outside-in tracking system to track the position of the patient.  For example, please see section 3.1, 3rd paragraph “The external, optical outside-in tracking system from A.R.T GmbH (Weilheim, Germany) with four infrared cameras fixed to the ceiling” and Please see section 3.1, 4th paragraph “To recover the six degrees of freedom of a … Fiducial markers are attached to every target that should be tracked. This could be for example the body of a patient (respectively a phantom) or surgical instruments … Both tracking systems calculate the same coordinate system for the reference frame”.
In particular, the inside-out tracking data and outside-in tracking data are synchronized to each other using the same reference frame.  Thus, the user’s position (HMD pose data) is tracked relative to the patient because the inside-out tracking system is tracking the user’s (doctor’s) head pose and the outside-in tracking system is tracking the patient’s position);	
second program instructions for receiving tracking information indicative of a user’s current view of the patient, including the user’s position relative to the patient as detected by the sensor (As mentioned above, Shekhar in [0024] teaches of tracking the surgeon’s eyes while interacting with a patient.  Shekhar however does not go into specific detail to mention the claimed “including the user’s position relative to the patient as detected by the sensor” per se.  Bichlmeier teaches this claimed feature in section 3.1, 2nd paragraph “An additional infrared camera, mounted on the HMD, tracks a reference frame, a static set of retro reflective markers, for head pose estimation.”  In this instance, the head pose estimation includes the claimed position of the HMD worn by the user. Also, please see figure 3 of Bichlmeier where it shows the user wearing the tracked HMD that receives the user’s current pose view of the patient. Bichlmeier in section 3.2, 3rd paragraph teaches that the inside-out tracking system has its coordinates aligned with a common reference frame in order to align its coordinates with the coordinates of the outside-in tracking system. Thus, the user's (surgeon’s) position tracking information is received relative to the patient (where the patient’s position is tracked using the outside-in tracking systemin Bichlmeier));
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receiving tracking information that includes the user’s position relative to the patient as detected by the sensor as taught by Bichlmeier with the system of Shekhar.  This may help the augmented reality system improve its accuracy with virtual image overlay operations because it provides increased spatial information with respect to the viewer’s (e.g. surgeon’s) perspective and location with respect to the real-world object where virtual images should be overlaid.  Thus, this position information allows the processing system to more accurately determined the spatial relationship between the viewer and areas where the virtual images should be aligned and overlaid for display for the viewer.  Thus, this position information may be used mathematically for better virtual image placement and alignment.

third program instructions for identifying in the virtual model a virtual view based on the received tracking information, wherein the identified virtual view corresponds to the user’s view of the patient (Please see Bichlmeier in section 3.2, 2nd paragraph where it states “The vision channel to the inside of the patient can be interactively defined by the line of sight of the observer wearing the HMD. Within TransDom only parts of the skin providing important contextual information are shown.”  Also an example is shown in figure 6 where the user moves around the patient and in response, the virtual view is adjusted to correspond to the user's view of the patient); 
fourth program instructions for rendering a virtual image from the virtual model based on the identified virtual view (Please see Bichlmeier under section 3.4, 1st paragraph, e.g. item 5 recites “7. Rendering the virtual datasets - phong illumination, projection of fragment positions into the shadow map for shadow calculation” and item 9 recites “Rendering the camera image with alpha blending manipulated with the transparency map.”  In Bichlmeier in section 3.2, 1st and 2nd paragraphs, the identified virtual view is considered in order to determine which portions of the virtual model will be visible or occluded by the patient’s skin in order to provide the virtual image rendering); and 
fifth program instructions for communicating the rendered virtual image to a display where the rendered virtual image is combined with the live images of the internal anatomical features of the patient and the user’s view to form an augmented reality view of the patient (Shekhar in figures 6A-6B and in figures 7-8 teaches of providing an augmented reality view where virtual images from the prepared multi-dimensional model are overlaid with the live internal images from the endoscopic camera, e.g. also please see [0086] and [0088].  While, Shekar teaches of these features, Shekar is silent about using the “rendered virtual image” (based on the identified virtual view) with the augmented reality display.
Please see Bichlmeier in section 3.2, 4th paragraph “This map is used to blend the video image with the previously rendered virtual entities of the scene, which is performed by alpha blending.”  Also please see the abstract “This paper presents a method for the use of Augmented Reality (AR) for the convergence of improved perception of 3D medical imaging data (mimesis) in context to the patient’s own anatomy (in-situ)”.
Also please see Bichlmeier in section 3.2, 1st paragraph “In this section we describe a new technique to manipulate the transparency of the camera image is manipulated as a function of the geometry of the skin and the line of sight of the observer wearing the HMD. By using this approach, the anatomy of interest becomes totally visible, except at positions where partial occlusion by the skin results in better perception of the focused anatomy.”  The claimed feature is taught when the augmented reality display of Bichlmeier uses the live internal camera images from Shekar to produce the augmented reality display.  It is noted that both Bichlmeier and Shekhar perform endoscopic procedures (e.g. please see Bichlmeier is the abstract and Shekhar in [0014])).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify a virtual view in the virtual model and to render a virtual image from the virtual model based on the identified virtual view as taught by Bichlmeier with the system of Shekhar in order to allow the virtual model to visually depict the corresponding correct virtual vantage point.  This helps provide an augmented reality view that uses virtual data with a vantage point that is consistent with how this model data should appear with respect to the surgeon’s current vantage point.  


As per claim 2, Shekhar alone does not explicitly teach the remaining claim limitations.
However, Shekhar in combination with Bichlmeier teaches the claimed:
2. The system of claim 1, wherein: the second program instructions are further configured to continuously, in real time, receive updated tracking information as a user’s position relative to the patient and the user’s angle of view of the patient changes (Shekhar in [0024] where they refer to real-time tracking of the surgeon’s eyes during surgery when that surgeon is wearing a head-mounted display.  Shekhar teaches of performing real-time display updates e.g. where they refer to: [0035] “9) Methods for creating a real-time image augmentation system with low latency” and [0061] “… Utilizing the tracking data, the LUS images are overlaid onto the stereoscopic video in real time”.  This provides real time updates to the user’s angle of view.  
Bichlmeier teaches of real-time updates to the user’s position per se in section 3.1, 2nd paragraph and in figure 3.  The tracking system with position information updates in real-time in Bichlmeier because section 3.1, 2nd paragraph refers to synchronizing the real and virtual imagery fast enough to avoid lag time on the display camera images).
the third program instructions are further configured to continuously, in real time, identify virtual views corresponding to the continuously updated tracking information such that the virtual views are continuously synchronized with the user's view of the patient (Bichlmeier in figure 6 shows an example of virtual view being adjusted to correspond to the updated tracking information, e.g. where the user wearing the HMD moves around the patient.  Also please see Bichlmeier in section 5, 1st paragraph “Our current approach uses polygonal surface models to allow for real time visualization” and also please see at the end of section 3.1 where Bichlmeier states “The present approach works with surface models to reach real-time rendering of the anatomy.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to continuously update tracked user position information as taught by Bichlmeier with the system of Shekhar.  The motivation of claim 1 is incorporated herein.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to continuously identify a virtual view in the virtual model such that the virtual views are continuously synchronized with the user's view of the patient as taught by Bichlmeier with the system of Shekhar.  The motivation of claim 1 is incorporated herein.



As per claim 5, Shekhar teaches the claimed:
5. The system of claim 1, wherein the program instructions further include eighth program instructions for receiving an additional data input, and wherein the third program instructions are configured to integrate the additional data input with the rendered virtual image (Shekhar in [0086] where ultrasound data is received as additional data input and this is integrated with the rendered virtual image that is used for the augmented reality display.  Also please see [0112]-[0113] “[0112] First, FIG. 13 illustrates an exemplary overview of an intraoperative 3D ultrasound acquisition system, according to certain embodiments. [0113] In ultrasound-guided procedures … a rendering of the 3D images from any desired viewing angle and/or in any desired format is available when utilizing this implementation”).

As per claim 7, Shekhar alone does not explicitly teach the claimed limitations.
However, Shekhar in combination with Bichlmeier teaches the claimed:
7. The system of claim 1, wherein third program instructions are configured to receive tracking information from one of a plurality of sensors disposed throughout a room, thereby enabling tracking a location 360 degrees around the patient (This is taught in Bichlmeier in figure 3 where tracking data is received from a plurality of sensors mounted on the ceiling in the room that allows tracking a location 360 degrees around the patient.  Also please see Bichlmeier in section 3.1, 3rd paragraph “The external, optical outside-in tracking system from A.R.T GmbH (Weilheim, Germany) with four infrared cameras fixed to the ceiling covers a large working area (around 2.5m3).”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tracking system as taught by Bichlmeier with the system of Shekhar in order to improve the tracking accuracy as a surgeon moves about the room.  Having a number of different trackers around the room helps ensure that the sensors are able to pick up the HMD’s movement from many different positions around the patient.

As per claim 8, Shekhar alone does not explicitly teach the claimed limitations.
However, Shekhar in combination with Bichlmeier teaches the claimed:
8. The system of claim 1, wherein third program instructions are configured to receive tracking information from one or more sensors disposed on a HDM worn by a user, thereby enabling tracking a location 360 degrees around the patient (Bichlmeier teaches this feature in figure 3 where the user (e.g. a doctor or surgeon) wears an HMD that has a camera that enables tracking information to be received.  This allows for tracking a location 360 degrees around the patient.  Also please see section 3.1, 2nd paragraph “The single camera inside-out tracking RAMP system [22] allows for a high rotational precision [11] necessary for tracking the stereoscopic video see-through head mounted display (HMD) … An additional infrared camera, mounted on the HMD, tracks a reference frame, a static set of retro reflective markers, for head pose estimation”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the HMD tracking as taught by Bichlmeier with the system of Shekhar in order to better allow the system to track the HMD as it moves over time.  These features help implement the ability to track the surgeon’s eye point who is wearing the HMD.

As per claims 9 and 10, Shekhar teaches the claimed:
9. The system of claim 1, wherein said live images of the anatomical features of the patient are provided by an endoscope camera used on the patient to provide real-time patient organ data to support images in the augmented reality view and 10. The system of claim 9, wherein an image of said endoscope camera included in said augmented reality view ([0086]-[0088] where video from the endoscopic camera is combined with virtual data such as patient organ data in order to produce the augmented reality view during surgery in real-time.  Also please see [0104] “Right kidney, liver, and biliary structures were examined with the real-time LUS images superimposed on the 3D laparoscopic video to provide internal anatomical details of the organs” and [0035] “9) Methods for creating a real-time image augmentation system with low latency”).


As per claim 11, Shekhar alone does not explicitly teach the claimed limitations.
However, Shekhar in combination with Bichlmeier teaches the claimed:
11. The system of claim 1, wherein said sensor is mounted on a head mounted display worn by the user, and wherein said sensor is configured to directly detect a location or motion of the user or a physical feature of a patient (Bichlmeier teaches of using an inside-out tracking system to track the head pose (position and orientation) of the user, e.g. please see in section 3.1, 2nd paragraph “An additional infrared camera, mounted on the HMD, tracks a reference frame, a static set of retro reflective markers, for head pose estimation.”  In this passage, the additional infrared camera, mounted on the HMD corresponds to the claimed “said sensor is mounted on a head mounted display”.
	This sensor directly detects a location or motion of the user by determining the head pose estimation of the user where the pose includes both position and orientation.  Further, by tracking the head pose estimation over time, head movement is also directed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the HMD tracking as taught by Bichlmeier with the system of Shekhar.  The motivation of claim 8 is incorporated herein.

As per claims 12-14, these claims are similar in scope to limitations recited in claims 1 and 2, and thus are rejected under the same rationale.  The claim 12 limitations are similar to those in claim 1, and claim 13 and 14 limitations are similar to those in claim 2.

As per claims 16-19, these claims are similar in scope to limitations recited in claims 7 and 9-11 respectively, and thus are rejected under the same rationale.

As per claim 20, this claim is similar in scope to limitations recited in claim 1, and thus is rejected under the same rationale.


As per claim 21, Shekhar teaches the claimed:
21. The method of claim 20, further comprising the step of providing a tracking mechanism on a device that captures the live images of the internal anatomical feature, and wherein said tracking information includes tracking information from said tracking mechanism (end of [0116] “The optical tracker 120 and passive reflective markers on the dynamic reference frame (DRF) fixed to tracking targets may be used to track the 3.beta. pose (location and orientation) of the stereoscopic laparoscope and the mechanical ultrasound scanner in real time. The workstation 1405 also performs volume reconstruction, image processing, volumetric rendering, image fusion, and stereoscopic visualization.”  In this case, the stereoscopic laparoscope contains the camera that captures the live images).

As per claim 22, Shekhar alone does not explicitly teach the claimed limitations.
However, Shekhar in combination with Bichlmeier teaches the claimed:
22. The method of claim 20, further comprising the step of providing an HMD live video feed capturing video of the patient observed by the user of the HMD, wherein said augmented reality view of the patient also includes images from the HMD live video feed (Please see Bichlmeier in section 3.1, 2nd paragraph “The single camera inside-out tracking RAMP system [22] allows for a high rotational precision [11] necessary for tracking the stereoscopic video see-through head mounted display (HMD). Two color cameras rigidly attached to the HMD simulate the eye’s view. An additional infrared camera, mounted on the HMD, tracks a reference frame, a static set of retro reflective markers, for head pose estimation.”  Also please see Bichlmeier in section 3.2, 4th paragraph “This map is used to blend the video image with the previously rendered virtual entities of the scene, which is performed by alpha blending.”  Also please see the abstract “This paper presents a method for the use of Augmented Reality (AR) for the convergence of improved perception of 3D medical imaging data (mimesis) in context to the patient’s own anatomy (in-situ)” and also please see at the end of section 3.1 where Bichlmeier states “The present approach works with surface models to reach real-time rendering of the anatomy.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to providing an HMD live video feed capturing video of the patient observed by the user of the HMD and use this for the augmented reality display as taught by Bichlmeier with the system of Shekhar.  The motivation of claim 3 is incorporated herein.


As per claims 23 and 24, these claims are similar in scope to limitations recited in claims 22 and 21, respectively, and thus are rejected under the same rationale.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shekhar in view of Bichlmeier in further view of Sauer et al. (NPL Doc, “Augmented-reality visualization in iMRI operating room: system description and preclinical testing”).

As per claim 3, Shekhar alone does not explicitly teach the claimed limitations.
However, Shekhar in combination with Bichlmeier and Sauer teaches the claimed:
3. The system of claim 1, wherein the program instructions further comprise: 
sixth program instructions for receiving a second live video feed corresponding to the user's view of the patient (Please see Bichlmeier in section 3.1, 2nd paragraph “The single camera inside-out tracking RAMP system [22] allows for a high rotational precision [11] necessary for tracking the stereoscopic video see-through head mounted display (HMD). Two color cameras rigidly attached to the HMD simulate the eye’s view. An additional infrared camera, mounted on the HMD, tracks a reference frame, a static set of retro reflective markers, for head pose estimation.”); and seventh program instructions for generating an augmented reality view of the patient by continuously rendering in real time and combining virtual image with the second live video feed (Please see Bichlmeier in section 3.2, 4th paragraph “This map is used to blend the video image with the previously rendered virtual entities of the scene, which is performed by alpha blending.”  Also please see the abstract in Bichlmeier “This paper presents a method for the use of Augmented Reality (AR) for the convergence of improved perception of 3D medical imaging data (mimesis) in context to the patient’s own anatomy (in-situ)” and also please see at the end of section 3.1 where Bichlmeier states “The present approach works with surface models to reach real-time rendering of the anatomy.”), wherein the virtual image is synchronized with the second live video feed based on the tracking information (In Bichlmeier, the virtual image data is synchronized with the live video feed based on the tracking information, e.g. please see Bichlmeier in section 3.1, 2nd paragraph “… for tracking the stereoscopic video see-through head mounted display (HMD). Two color cameras rigidly attached to the HMD simulate the eye’s view … Real and virtual imagery can be optimally synchronized to avoid time lags between the images of the camera”.
Sauer shows a more specific example of actually combining the virtual image with the second live video feed in figure 2 and its caption, e.g. please see where it states “… One SGJ 540 processes the tracker camera images and renders the augmented view for the left eye, an SGI 320 renders the augmented view for the right eye.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention continuously render and synchronize in real time the combined virtual image with the second live video feed as taught by Bichlmeier and Sauer with the system of Shekhar in order to provide the surgeon with view of the internal features of the patient as well as their own surrounding real-world perspective which aids in surgical navigation and spatial understanding (Bichlmeier in section 6, 1st paragraph).  For example, this allows the surgeon to spatially see their own vantage point as well as the overlaid data related to the surgical procedure.  Sauer states similar advantages as well in section 4 in the last paragraph.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shekhar in view of Bichlmeier in further view of Tanji et al. (Pub No. US 2016/0143699 A1).

As per claim 4, Shekhar alone does not explicitly teach the claimed limitations.
However, Shekhar and Bichlmeier in combination with Tanji teaches the claimed:
4. The system of claim 1, wherein the first program instructions for preparing the virtual model is configured to build the model based on received patient specific DICOM data (Tanji: [0122] “A CT data acquirer 811 shown in FIG. 8 acquires CT data (DICOM) from the CT scanner 321 as an image of the patient 322 “ and Tanji: [0123] “A bone shape data generator 813 generates STL data from the CT data as 3D bone surface model data” and Tanji: [0124] “performs 3D display of a bone image based on the STL data generated by the bone shape data generator 813”
	In this instance, the “STL data as 3D bone surface model data” corresponds to the claimed “virtual model” which is used for augmented reality surgery planning, e.g. see Tanji: [0070] “In surgery, the 3D positions of the first target bone and the second target bone are determined from the captured first and second markers using the AR (Augmented reality) technology and displayed based on the stored 3D data.”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to build the virtual model based on received patient specific DICOM data as taught by Tanji with the system of Shekhar as modified by Bichlmeier in order to gather and use medical scan data that is part of a known standard.  The DICOM standard provides more uniform and effective communication of medical related data between multiple different medical departments or areas or individuals.  Thus, this standard helps to provide the medical data more effectively to the augmented reality system of Shekhar and Bichlmeier because this medical data is formatted to a mutually agreed upon known standard and organized in a known way. 


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shekhar in view of Bichlmeier in further view of Tsuda et al. (Pub No. US 2016/0154620 A1).

As per claim 6, Shekhar alone does not explicitly teach the claimed limitations.
However, Shekhar and Bichlmeier in combination with Tsuda teaches the claimed:
6. The system of claim 1, wherein: the second program instructions are further configured to receive second tracking information indicative of a second user's current view of the patient, including the second user's position relative to the patient and the second user's angle of view of the patient, wherein the second user's current view is different than the user's current view of the patient (It is noted that while Shekhar teaches of receiving tracking information for a first user and while Bichlmeier shows two users wearing an HMD in figure 3, Bichlmeier is silent about the technical details related to tracking the second user’s view and determining the second user’s display based upon the second user’s tracked view.
	Tsuda teaches of these second user claimed features.  Please see Tsuda in figure 2 on the left side where it shows a first and second HMD as pieces 100a and 100b respectively and each HMD has its own respective input/output units 371 and 372 that communicate with the CPU.  
	Tsuda in figures 12 and 13 shows that the first HMD 100a is worn by a first user while the second HMD 100b is worn by a second user relative to the patient.  Figures 12 and 13 of Tsuda also shows that the second user 100b view is different than the user 100a view of the patient.
Tsuda also teaches that each HMD contains sensors that track the user’s respectively view including a second user, e.g. see in Tsuda in [0100] “When the user wears the image display unit 20 on the head, the 9-axis sensor 66 functions as a movement detecting unit that detects a movement of the head of the user of the head mounted display”; Also please see [0137] of Tsuda as well); 
the third program instructions are further configured to identify in the virtual model a second virtual view based on the received second tracking information, wherein the identified second virtual view corresponds to the second user's view of the patient and the fourth program instructions are further configured to render a second virtual image from the virtual model based on the identified second virtual view (Please see Tsuda in [0138] where they state that each respective user’s virtual view is based upon that user’s field of view.  For example, Tsuda in [0138] recites “FIG. 13 is a view illustrating a state in which the presentation information PN* is displayed as virtual images on the plurality of head mounted displays 100a and 100b that are positioned in different places. As illustrated in FIG. 13, the second input/output units 370 (the second input/output units 371 to 37n) of the information processing apparatus 300 may perform a fitting process in such a manner that an orientation and a size of the image contained in the presentation information coincide with an orientation and a size of a target object contained in the outside scene SC”.
According to this passage from Tsuda, the orientation and size of the virtual view that is presented to each HMD in figure 13 is designed to coincide with the orientation and size of the target object in the outside scene SC.  The outside scene SC is the view perspective was seen from the position and orientation of the HMD worn by each user, e.g. please see Tsuda in [0100] “The camera 61 photographs an image of the outside scene in a front direction of the image display unit 20, in other words, in the direction of the visual field of the user in a state where the user wears the head mounted display 100a, and the camera 61 acquires the outside scene image”.
Thus, the virtual views and the virtual model contained within these views corresponds to that user's view of the patient, including the second user 100b because the virtual views are fitted to coincide with the outside scene view); and 
the fifth program instructions are further configured to communicate the rendered second virtual image to a second display where the rendered second virtual image is combined with the second user's view to form a second augmented reality view of the patient, simultaneous to communicating the first rendered virtual image to the first display (This is taught in Tsuda in [0137] and figures 12 and 13 where the second user is shown as user 100b.  Figure 12 of Tsuda towards the bottom shows the virtual model CP at a second virtual view based upon the position of user 100b (the second user).  Figure 12 of Tsuda illustrates the claimed combining as well because the virtual model CP is combined with the second user’s view SC (outside scene) to form an augmented reality display of the patient.
Also please see Tsuda at the end of [0099] “… The user of the head mounted display 100a of the embodiment can concurrently see the virtual image and the outside scene in the background of the virtual image in a portion of the visual field where the virtual image is displayed. In a portion of the visual field where the virtual image is not displayed, the user can directly see the outside scene through the right optical image display unit 26 and the left optical image display unit 28”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to track a second user position and use this position to render a second virtual view as taught by Tsuda with the system of Shekhar as modified by Bichlmeier.  Figure 4 of Tsuda teaches that the advantage is so that a surgeon (first user) may have an assistance and/or a nurse present to help with the surgery while also allowing these additional personal to be able to view the virtual imagery.  By rendering the second virtual view based upon the second user’s position, the augmented reality scene is made consistent for the second user to better understand how the virtual model data is spatially positioned with respect to the second user’s current position when the second user’s is viewing the augmented reality data through a HMD.

As per claim 15, this claim is similar in scope to limitations recited in claim 6, and thus is rejected under the same rationale.


Response to Arguments 
Applicant’s arguments filed in the last response (Aug 8, 2022) with respect to the claimed receiving tracking information about the user’s position relative to the patient and the Shekhar prior art reference in claim 1 have been fully considered. These arguments are found to be persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in this office action to show this particular claimed feature.  Applicant’s arguments with respect to claim 3 are moot in view of new grounds of rejection.  Applicant’s arguments with respect to claim 6 are not persuasive.  Tsuda teaches of concurrently display in paragraph [0238] where they refer to changes in the virtual overlay steps in real-time for a plurality of the head-mounted displays 100a-n.  Thus, a plurality of displays will see the virtual images changes simultaneously.  Figure 12 of Tsuda shows a first user view 100a and second user view 100b that have simultaneous display in images VR.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571) 272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699